INFORMAL OR NON-RESPONSIVE AMENDMENT

Response to Amendment

The reply filed on 3/09/2021 is not fully responsive to the prior Office Action because: the Terminal Disclaimer is not on file.  
The Applicant contends that, allegedly, “Since the claims of copending Application No. 13/008, 940 have not yet been allowed, the Applicant is not required to file a terminal disclaimer in the present application to overcome the double patenting rejection. Instead, the Office should allow the present application and require a terminal disclaimer in the copending Application No. 13/008,940”. 
The aforementioned Applicant’s conclusion is believed to be in error. The effective filing date of the instant application is later than of the copending (reference) Application No. 13/008, 940. The MPEP 804(I)(B)(1)(b)(iii) clearly states: “If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date…that is later than the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection” (emphasis added).
Furthermore, Applicant contends that, allegedly, “Since the claims of copending Application No. 15/251,479 have not yet been allowed either, the Applicant is not required to file a terminal disclaimer in the present application to overcome the double patenting rejection. Instead, the Office should allow the present application and require a terminal disclaimer in the copending Application No. 15/251,479”.
the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome” (emphasis added).

Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless Applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an Applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835